NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAY 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 LKHAGVASUREN ERDENE ULZII,                       No. 13-74427

              Petitioner,                         Agency No. A201-004-563

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Lkhagvasuren Erdene Ulzii, a native and citizen of Mongolia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Erdene Ulzii

failed to establish past persecution or a fear of future persecution in Mongolia on

account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740

(9th Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”); Molina-Morales v.

INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal retribution is not

persecution on account of a protected ground); see also INS v. Elias-Zacarias, 502

U.S. 478, 481 n. 1 (1992) (“[t]o reverse the BIA finding we must find that the

evidence not only supports that conclusion, but compels it”) (emphasis in original).

Thus, Erdene Ulzii’s asylum and withholding of removal claims fail. See Molina-

Morales, 237 F.3d at 1052.

      Substantial evidence also supports the agency’s denial of Erdene Ulzii’s

CAT claim because he failed to establish it is more likely than not he will be

tortured by the Mongolian government, or with its consent or acquiescence. See

Silaya, 524 F.3d at 1073. We reject Erdene Ulzii’s contention that the IJ erred in

                                          2                                   13-74427
not fully considering his CAT claim. See Singh v. Holder, 591 F.3d 1190, 1199

(9th Cir. 2010) (any error by the IJ was rendered harmless by the BIA’s de novo

review of the issue). Thus, Erdene Ulzii’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                        3                                 13-74427